Citation Nr: 1008169	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  05-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a lung lesion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to December 
1976.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied a 
compensable evaluation for service-connected lung disability.  
The Board Remanded the appeal in September 2007.

A rating decision issued in August 2009 granted service 
connection for a painful scar, postoperative, residual, coin 
lesion, left lung.  The record before the Board does not 
disclose that the Veteran has disagreed with any aspect of 
that grant of service connection.  No issue regarding a 
postoperative scar, residual, coin lesion, left lung, is 
before the Board on appeal.  

In a January 2010 Informal Hearing Presentation, the 
Veteran's representative contends that "the entirety of the 
Veteran's chronic lung conditions is entitled to service 
connection."  The Veteran receives treatment for a variety 
of disorders, some of which, such as asthma and sleep apnea, 
may be thought of by a lay person as lung disorders, and 
carcinoid syndrome, which had been thought attributable to 
the Veteran's coin lesion, although pathologic examination 
disclosed no carcinoma.  It appears that the Veteran's 
representative is raising new claims for service connection.  
The claim on appeal before the Board is a claim for an 
increased evaluation for postoperative residuals of a left 
lung lesion.  No claim for service connection for asthma or a 
lung disorder has been adjudicated.  Therefore, the Board 
does not have jurisdiction over a claim for service 
connection for a lung disorder or other disorder at this 
time.  The January 2010 Informal Hearing Presentation is 
REFERRED to the AOJ for appropriate action.  

The Veteran requested a hearing before the Board.  A Travel 
Board hearing was conducted by the undersigned Veterans Law 
Judge in May 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The record reflects that the Veteran receives disability 
benefits from the Social Security Administration (SSA).  SSA 
records have not been obtained.  The Board regrets the delay 
which may result from this Remand, but concludes that 
development is not complete until such records are obtained, 
even though there is no specific indication that SSA 
conducted a pulmonary examination which would be relevant to 
this claim.  However, the Board cannot rule out that 
possibility without requesting the records.  Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

1.  Request records compiled by the Social 
Security Administration for purposes of the 
Veteran's claim for SSA disability benefits.

2.  Afford the Veteran an opportunity to 
identify or provide any VA or non-VA clinical 
records not yet associated with the claims 
file which relate to left lung pulmonary 
disability since January 2004. 

3.  Obtain VA clinical records from May 2009 
to the present.  

4.  After SSA provides the records requested 
above in paragraph #1, ask the VA examiner who 
conducted the May 2009 examination, if 
available, to provide an opinion as to whether 
there is medical evidence that the Veteran's 
FEV-1, FEV-1/FVC ratio, or DLCO(SB), the 
schedular criteria for rating restrictive lung 
disease, are reduced as a result of the 
reduced total lung capacity resulting from 
January 2004 wedge resection of the left lung, 
upper lobe.  The examiner should review the 
SSA records pertinent to the Veteran's 
service-connected coin lesion, left upper 
lobe, postoperative, before addressing the 
question.  If it is the examiner's opinion 
that the Veteran has residuals of the January 
2004 operative procedure which cannot fairly 
be evaluated by reference to FEV-1, FEV-1/FVC 
ratio, and DLCO(SB), the examiner should 
describe those residuals and describe the 
industrial impairment due to the service-
connected coin lesion and residuals of the 
January 2004 left lung, upper lobe operative 
procedure.  

If the examiner who conducted May 2009 VA 
examination is not available, ask an 
appropriate provider to address the question.  
If VA examination is required to assist the 
provider to address the question, then the 
Veteran should be afforded VA examination.  

5.  When all directed development has been 
conducted readjudication should be completed.  
If such action does not resolve the appeal, a 
supplemental statement of the case should be 
issued to the appellant and his 
representative.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



